DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 30-49 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner finds the claimed invention to be patentable distinct from the prior art made of record when interpreting the claims in view of the instant application specification.  The prior art of record fails to disclose, teach, suggest and/or render obvious the claimed invention as disclosed in independent claims 30, 40 and 49 filed on 8/6/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Emanuel et al. (US 9,712,381 “Systems And Methods For Targeted Probing To Pinpoint Failures In Large Scale Networks”) discloses techniques for locating network errors. The system includes a plurality of host nodes in a network of host nodes and intermediary nodes, and a database storing route data for each of a plurality of host node pairs. The system includes a controller configured to identify a subject intermediary node to investigate for network errors and select, using route data stored in the database, a set of target probe paths. Each target probe path includes a respective pair of host nodes separated by a network path including at least one target intermediary node, which is either the subject intermediary node or an intermediary node that is a next-hop neighbor of the subject intermediary node. The controller is configured to test each target probe path in the set of target probe paths and to determine, based on a result of the testing, an operational status of the subject intermediary node.
Zhang et al. (US 2016/0057052 “METHOD AND SYSTEM OF CHECKPOINT AND ROLLBACK RECOVERY FOR FORWARDING STATES OF A SOFTWARE-DEFINED NETWORKING (SDN) SYSTEM”) discloses techniques for checkpoint and rollback recovery in a SDN system. The method utilizes message identifiers to indicate an order of consistent states of forwarding tables of a plurality of network elements of the SDN system. The SDN controller of the SDN system receives a request to recover the network to a previous state, and identifies a consistent state of forwarding table for each of the plurality of network elements utilizing the message identifiers associated the consistent states, where the identified consistent states represent the previous state of the network without the identified consistent states being captured at the same time at the plurality of network elements. The SDN controller indicates the identified consistent state for each of the plurality of the network elements to a corresponding network element, where the corresponding network element makes its forwarding table consistent with the identified consistent state.
Thai et al. (US 9,628,339 “Network Testbed Creation And Validation”) discloses techniques for network testbed creation and validation processes. A “network testbed” is a replicated environment used to validate a target network or an aspect of its design. Embodiments describe a network testbed that comprises virtual testbed nodes executed via a plurality of physical infrastructure nodes. The virtual testbed nodes utilize these hardware resources as a network “fabric,” thereby enabling rapid configuration and reconfiguration of the virtual testbed nodes without requiring reconfiguration of the physical infrastructure nodes. Thus, in contrast to prior art solutions which require a tester manually build an emulated environment of physically connected network devices, embodiments receive or derive a target network description and build out a replica of this description using virtual testbed nodes executed via the physical infrastructure nodes. This process allows for the creation of very large (e.g., tens of thousands of network elements) and/or very topologically complex test networks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456